The opinion of the Court was delivered by
Tilghman C. J.
Formerly, the Commonwealth was divided into cities, boroughs, districts, and townships, each of which had its overseers of the poor, who were incorporated by “ An Act for the relief of the poor,” passed the 9th March, 17T1. In most parts of the Commonwealth, the same organization still prevails, but alterations, in particular places, have been made from time to time. An alteration was made in Dauphin county, by an Act passed the 28th March, 1806, entitled “ An Act to provide for the erection of a house for the employment and support of the poor in the county of DauphinBy this Act, the management of all affairs, respecting the poor of the county, was vested in three directors, to be chosen in the manper prescribed by the Act j and these *262directors were made a body corporate, by the name of « The directors of the poor, and of the house of employment for the county of Dauphin.” The whole system was changed, and the poor, instead of being kept and supported in their respective townships, were sent to one poorhouse,. which served for the whole county, and there supported. The' funds necessary for the support of all the poor in the county, were raised by a tax on the whole county, and all former laws, inconsistent with this new system, were, so far as related to the poor of the county of Dauphin, repealed. Thus, all subdivisions of the county were annulled, and it could no longer be said, that any particular borough or township was damnified. When a pauper was to be supported, the county was damnified, and not the borough or township, in which the pauper happened to be, when first he became chargeable. It appears, then, .that the borough of Harrisburg could not be damnified by the maintenance of this bastard, any more than other parts of the county. The sentence should, therefore, have been, to indemnify the county of Dauphin. An order to indemnify the Borough of Harrisburg,'is nugatory, because, Harrisburg, as a borough, cannot be damnified. For this reason, the Court is of opinion, that the judgment is erroneous, and should be reversed.
Judgment reversed.